Exhibit 10.21

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE, dated as of May 30, 2008 (this “Amendment”),
between RREEF AMERICA REIT III-Z1, LLC, a Delaware limited liability company, by
RREEF Management Company, a Delaware corporation, (“Landlord”), and THE
PRINCETON REVIEW, INC., a Delaware corporation (“Tenant”), for certain premises
in the building located at 111 Speen Street, Framingham, MA 01701 (“Building”).

RECITALS:

A. Landlord and Tenant entered into that certain Lease dated for reference as of
October 4, 2007 (the “Lease”) for approximately 8,689 square feet on the fifth
(5th) floor of the Building (the “Current Premises”).

B. Landlord and Tenant desire to amend the Lease to provide for certain
expansion space under terms and conditions as hereinafter provided.

C. All terms, covenants and conditions contained in this Amendment shall have
the same meaning as in the Lease, and, shall govern should a conflict exist with
previous terms and conditions.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Defined Terms. All terms defined in the Lease retain their meaning herein,
unless specified herein to the contrary.

2. Additional Space. Tenant wishes to lease from Landlord, and Landlord wishes
to lease to Tenant, in addition to the Current Premises, approximately 3,357
rentable square feet of space on the third (3rd) floor of the Building as
depicted on Exhibit A, attached hereto and incorporated herein (the “Additional
Space”). Effective on the date on which Landlord tenders possession of the
Additional Space to Tenant in the condition required under Section 6(b) below
(the “Additional Space Commencement Date”), the Premises subject to the Lease
shall consist of the Current Premises as expanded to include the Additional
Space, and all references in the Lease to the “Premises” shall refer to such
expanded space.

3. Term. The Termination Date is January 31, 2013, subject to such extension
rights as exist in Section 40 of the Lease.

4. Rent Schedule. Tenant shall continue to pay Annual Rent as then currently in
effect per the Lease for the Current Premises. Effective as of the Additional
Space Commencement Date but no earlier than July 1, 2008, Tenant shall also pay
Annual Rent for the Additional Space as follows:

 

Period

   Rentable Square
Footage    Annual Rent
Per Square Foot    Annual Rent    Monthly Installment
of Rent

from

  

through

           

7/1/2008

   1/31/2009    3,357    $ 25.75    $ 86,442.75    $ 7,203.56

2/1/2009

   1/31/2010    3,357    $ 26.75    $ 89,799.75    $ 7,483.31

2/1/2010

   1/31/2011    3,357    $ 27.75    $ 93,156.75    $ 7,763.06

2/1/2011

   1/31/2012    3,357    $ 28.75    $ 96,513.75    $ 8.042.81

2/1/2012

   1/31/2013    3,357    $ 29.75    $ 99,870.75    $ 8,322.56



--------------------------------------------------------------------------------

The dates above assume an actual Additional Space Commencement Date of July 1,
2008. If the actual Additional Space Commencement Date is later than July 1,
2008, this Rent Schedule shall be replaced to reflect the actual date, in
accordance with Paragraph 6(b), but in no event shall such adjustment act to
extend the Termination Date beyond January 31, 2013. All actual dates are to be
confirmed per Paragraph 6(b).

5. Tenant’s Proportionate Share. Effective the Additional Space Commencement
Date, Tenant’s Proportionate Share shall be 11.16%. If the Additional Space
Commencement Date occurs after a date on which Tenant has liability for Tenant’s
Proportionate Share of Taxes, Insurance or Expenses, Tenant’s Proportionate
Share of such amounts shall be 8.05% for such period prior to the Additional
Space Commencement Date.

6. Condition of Premises and Reimbursement of Relocation Costs.

(a) Tenant acknowledges that Landlord shall have no obligation to perform any
construction or make any additional improvements or alterations, or to afford
any allowance to Tenant for improvements or alterations, in connection with this
Amendment, other than as is set forth in this Paragraph 6. Except as is provided
in this Paragraph 6, Tenant accepts the Additional Space in its “as is”
condition.

(b) Landlord shall tender possession of the Additional Space in “broom clean”
condition, free of all occupants with all the work to be performed by Landlord
pursuant to Exhibit B to this Lease substantially completed and all systems
serving the same in good and operational condition. For purposes of the
foregoing, “substantially completed” shall have the meaning provided in
Section 2.1 of the Lease. Landlord shall use reasonable efforts to do so by
July 1, 2008 (the “Scheduled Commencement Date”). Tenant shall deliver a punch
list of items not completed within thirty (30) days after Landlord tenders
possession of the Additional Space and Landlord agrees to proceed with due
diligence to perform its obligations regarding such items. Tenant shall, at
Landlord’s request, execute and deliver a memorandum agreement provided by
Landlord in the form of Exhibit C attached hereto, setting forth the actual
Additional Space Commencement Date, and, if necessary, a revised rent schedule
to take into consideration a change of the date of commencement of the Annual
Rent schedule as provided in this Amendment. Should Tenant fail to do so within
thirty (30) days after Landlord’s request, the information set forth in such
memorandum provided by Landlord shall be conclusively presumed to be agreed and
correct.

(c) Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Additional Space on the Scheduled Commencement Date for any
reason, Landlord shall not be liable for any damage resulting from such
inability and Tenant shall continue in occupancy of, and paying rent on account
of, the Premises at the rate then currently

 

2



--------------------------------------------------------------------------------

payable under the Lease; but the term shall not commence with respect to the
Additional Space and Tenant shall not be liable for any rent for the Additional
Space until the time when Landlord can, after notice to Tenant, deliver
possession of the Additional Space to Tenant. No such failure to give possession
on the Scheduled Commencement Date shall affect the other obligations of Tenant
under this Lease, except that if Landlord is unable to deliver possession of the
Additional Space in the condition required hereunder within one hundred twenty
(120) days after the Scheduled Commencement Date (other than as a result of
strikes, shortages of materials, or similar matters beyond the reasonable
control of Landlord and Tenant is notified by Landlord in writing as to such
delay), Tenant shall have the option to deliver a termination notice, unless and
to the extent that said delay is as a result of: (a) Tenant’s failure to agree
to plans and specifications and/or construction cost estimates or bids within
the time periods set forth herein; (b) Tenant’s request for materials, finishes
or installations other than Landlord’s standard except those, if any, that
Landlord shall have expressly agreed to furnish without extension of time agreed
by Landlord; (c) Tenant’s change in any plans or specifications after the same
are approved; or, (d) performance or completion by a party employed by Tenant
(each of the foregoing, a “Tenant Delay”). If any delay is the result of a
Tenant Delay, the Additional Space Commencement Date and the payment of rent as
set forth in this Amendment shall be accelerated by the number of days of such
Tenant Delay, but Landlord shall remain obligated to diligently complete the
Landlord Work. Subject to the foregoing, if Landlord fails to substantially
complete such work and deliver possession of the Additional Space within thirty
(30) days after delivery of the termination notice, this Amendment shall be
cancelled and of no force or effect, and the Lease shall continue in full force
and effect without reference to this Amendment.

(d) Provided that Tenant does not interfere with Landlord’s Work, Tenant, or any
agent, employee or contractor of Tenant, may, upon Landlord’s notice to Tenant,
enter, use or occupy the Additional Space prior to the Additional Space
Commencement Date for purposes of preparing the same for Tenant’s occupancy,
such entry, use or occupancy shall be subject to all the provisions of this
Lease other than the payment of any increase in rent pursuant to this Amendment
for the period of time prior to the Additional Space Commencement Date. Said
early possession shall not advance the Termination Date.

7. Commissions. Each of the parties represents and warrants that it has not
dealt with any broker or finder in connection with this Amendment, other than
Richards Barry Joyce & Partners, LLC, for Landlord and USI Real Estate, for
Tenant (the “Brokers”), Landlord hereby agrees to pay the fees and commissions
of the Brokers pursuant to separate agreements.

8. Security Deposit. Effective as of the Additional Space Commencement Date, the
amount of the Security Deposit as reflected in the Reference Pages shall be
$140,684.24. Further, Section 5.2.8 of the Lease is deleted in its entirety and
the following is substituted in its place:

5.2.8 On each anniversary of the Commencement Date during the Term
(individually, a “Reduction Date” and collectively the “Reduction Dates”), the
Security Deposit (or the applicable Letter or Credit) shall be reduced as
follows: on the first anniversary date by $18,645.15, on the second anniversary
date by $18,645.15, on the third anniversary date by $25,848.71 and on the
fourth anniversary date by $25,848.71, provided that on the applicable

 

3



--------------------------------------------------------------------------------

Reduction Date (i) the Lease is in full force and effect and (ii) no monetary
Event of Default then exists. If on any of the reduction Dates the Security
Deposit (or the applicable Letter of Credit) shall not be reduced because one or
more of the conditions set forth in clauses (i) or (ii) above cease to exist on
the applicable Reduction Date, the reduction of the Security Deposit (or
applicable Letter of Credit) shall be implemented immediately after such
condition ceases. If the Security Deposit (or applicable Letter of Credit) is
reduced pursuant to the foregoing provisions, (a) Landlord shall return the
amount of each such applicable reduction to Tenant on or before the date that is
thirty (30) days after the relevant Reduction Date, if the Security Deposit is
in cash, or (b) Tenant may replace and/or amend the Letter of Credit accordingly
and Landlord shall cooperate with Tenant in connection with any replacement or
amendment of the Letter of Credit.

9. Tenant’s Authority. If Tenant signs as a corporation, Tenant represents and
warrants that Tenant has been and is qualified to do business in the state in
which the Building is located, that the corporation has full right and authority
to enter into this Amendment, and that all persons signing on behalf of the
corporation were authorized to do so by appropriate corporate actions. Tenant
agrees to furnish promptly upon request a corporate resolution, proof of due
authorization by partners, or other appropriate documentation evidencing the due
authorization of Tenant to enter into this Amendment.

Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are to
its knowledge (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

10. Incorporation. Except as modified herein, all other terms and conditions of
the Lease shall continue in full force and effect. Tenant acknowledges that, as
of the date of the Amendment, Tenant (i) to its knowledge, is not in default
under the terms of the Lease; (ii) has no defense, set off or counterclaim to
the enforcement by Landlord of the terms of the Lease; and (iii) is not aware of
any action or inaction by Landlord that would constitute a default by Landlord
under the Lease. Landlord acknowledges that, as of the date of the Amendment,
Landlord (i) to its knowledge, is not in default under the terms of the Lease;
and (ii) is not aware of any action or inaction by Tenant that would constitute
an Event of Default by Tenant under the Lease.

(The remainder of this page is intentionally left blank.)

 

4



--------------------------------------------------------------------------------

11. Limitation of Landlord Liability. Redress for any claims against Landlord
under the Lease or this Amendment shall only be made against Landlord to the
extent of Landlord’s interest in the property to which the Premises are a part.
The obligations of Landlord under the Lease shall not be personally binding on,
nor shall any resort be had to the private properties of, any of its trustees or
board of directors and officers, as the case may be, the general partners
thereof or any beneficiaries, stockholders, employees or agents of Landlord, or
the investment manager. In no case shall Landlord be liable to Tenant, or Tenant
be liable to Landlord, hereunder for any lost profits, damage to business, or
any form of special, indirect or consequential damages.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

 

LANDLORD:     TENANT: RREEF AMERICA REIT III-Z1, LLC, a
Delaware limited liability company     THE PRINCETON REVIEW, INC., a
Delaware corporation By:   RREEF Management Company, a
Delaware corporation       By:  

/s/ Robert D. Seaman

    By:  

/s/ Stephen C. Richards

Name:  

Robert D. Seaman

    Name:  

Stephen C. Richards

Title:  

V.P. /District Manager

    Title:  

COO & CFO

Dated:   6.17, 2008     Dated:   June 9, 2008

 

5



--------------------------------------------------------------------------------

EXHIBIT A

attached to and made a part of First Amendment to Lease

dated of May 30, 2008 between

RREEF AMERICA REIT III-Z1, LLC, as Landlord and

THE PRINCETON REVIEW, INC., as Tenant

111 Speen Street, Framingham, MA

ADDITIONAL SPACE (hatched area depicted below)

LOGO [g46157exd_pg006.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

attached to and made a part of First Amendment to Lease

dated of May 30, 2008 between

RREEF AMERICA REIT III-Z1, LLC, as Landlord and

THE PRINCETON REVIEW, INC., as Tenant

111 Speen Street, Framingham, MA

LANDLORD’S WORK

Landlord will deliver the Premises to Tenant using building standard materials
and finishes in accordance with agreed-upon plans and specifications
(“Landlord’s TI Work); provided that Landlord shall be responsible for $10.00
per rentable square foot of the Premises (the “Allowance”) towards the cost of
Landlord’s TI Work and Tenant shall be responsible for any excess costs of
Landlord’s TI Work as provided below. Prior to performing Landlord’s TI Work,
Landlord shall obtain bids for Landlord’s TI Work from at least three
(3) contractors on either a lump sum or guaranteed maximum price basis. Landlord
shall review the same with Tenant and the cost to perform Landlord’s TI Work
shall be subject to Tenant’s reasonable approval if the same exceeds the
Allowance. If the approved cost of Landlord’s TI Work (exclusive of
architectural and engineering services and cost to demise the Additional Space
but inclusive of the construction management fee) exceeds the Allowance, Tenant
shall pay such excess within thirty (30) days of receipt of an invoice for such
excess from Landlord accompanied by reasonable evidence of the cost of
Landlord’s Work. Landlord shall be responsible, at its sole cost, for payment of
the architectural and engineering services and for the cost to demise the
Additional Space (i.e. installation of the perimeter walls of such space).
Tenant shall be responsible for costs associated with phone/data wiring and
furnishing of the Premises.

The construction management fee and other costs identified in Section 6.2 of the
Lease shall apply to the foregoing Landlord’s Work and be deducted from the
Allowance. The construction management fee shall be five percent (5%) of the
costs up to and including $100,000.00 of Landlord’s TI Work and four percent
(4%) of the costs in excess of $100,000.00 of Landlord’s TI Work.



--------------------------------------------------------------------------------

EXHIBIT C

attached to and made a part of First Amendment to Lease

dated of May 30, 2008 between

RREEF AMERICA REIT III-Z1, LLC, as Landlord and

THE PRINCETON REVIEW, INC., as Tenant

111 Speen Street, Framingham, MA

COMMENCEMENT DATE MEMORANDUM

THIS MEMORANDUM, made as of             , 2008, by and between RREEF AMERICA
REIT III-Z1, LLC, a Delaware limited liability company (“Landlord”) and THE
PRINCETON REVIEW, INC., a Delaware corporation (“Tenant”).

Recitals:

A. Landlord and Tenant are parties to that certain First Amendment to Lease,
dated for reference May 30, 2008 (the “Amendment”) for expansion of the Premises
to include an additional 3,357 square feet (“Additional Space) at the building
located at 111 Speen Street, Framingham, MA.

B. Tenant is in possession of the Additional Space and the Term of the Lease as
to the Additional Space has commenced.

C. Landlord and Tenant desire to enter into this Memorandum confirming the
Additional Space Commencement Date, the Termination Date and other matters under
the Lease.

NOW, THEREFORE, Landlord and Tenant agree as follows:

1. The actual Additional Space Commencement Date is                     .

2. If the Additional Space Commencement Date is later than July 1, 2008, the
schedule of the Annual Rent and the Monthly Installment of Rent set forth in the
Amendment is deleted in its entirety, and the following is substituted therefor:

[insert rent schedule]

 

C-1



--------------------------------------------------------------------------------

3. Capitalized terms not defined herein shall have the same meaning as set forth
in the Lease.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

LANDLORD:     TENANT:

RREEF AMERICA REIT III-Z1, LLC, a


Delaware limited liability company

   

THE PRINCETON REVIEW, INC., a


Delaware corporation

By:   RREEF Management Company, a
Delaware corporation       By: SAMPLE – DO NOT EXECUTE     By: SAMPLE – DO NOT
EXECUTE Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Dated:                       , 2008     Dated:                       , 2008

 

C-2